Citation Nr: 1140762	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  09-25 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran served on active duty from June 1969 to January 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that inter alia denied the Veteran's request to reopen the previously-denied claim of service connection for a low back disability.

In June 2011 the Board issued a decision that reopened the previously-denied claim.  The Board's action remanded the case to the RO for further development of the merits of the reopened claim; the file has now been returned to the Board for further appellate review.


FINDING OF FACT

Degenerative disease of the spine became manifest years after discharge from service and is not etiologically related to service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by service, nor may service connection be presumed.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). The notification obligation in this case was accomplished by way of a letter dated in May 2008, prior to the rating decision on appeal.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran was afforded an opportunity for a personal hearing, but declined.  In June 2011 the Board remanded the case for examination, which was performed in July 2011; the Board has reviewed the examination report and finds the RO substantially complied with the requirements of the Board's remand.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).    

Based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after January 1, 1947, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

Service treatment records (STRs) show treatment in February 1993 and April 1994 for low back strain.  Thereafter, in self-reported Reports of Medical History in April 1995 and April 1997 the Veteran denied history of recurrent back pain, and the corresponding Reports of Medical  History note clinical evaluation of the spine as "normal."  Subsequently, a private treatment record in May 1998 (while the Veteran was still on active duty) shows treatment for low back strain, and during his retirement physical examination in October 1998, the Veteran reported a history of recurring episodes of back pain on approximately six occasions during active service and associated with prolonged standing on steel decks.  The Veteran denied back pain on the day of examination.  The spine was normal on examination, and the examination report notes clinical evaluation of the spine as "normal." 

As the Veteran is shown by STRs to have had a back strain in service, and as noted below he was recently diagnosed by a VA examiner as having current lumbosacral strain status post right L3-4 laminectomy/discectomy.  He has thus presented a prima facie case for service connection, and the question before the Board is whether the current disability is related to the complaints documented in service.  

Where an opinion is used to link the current disability to a cause during service, a competent opinion of a medical professional is required.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the alternative, service connection may be established by a continuity of symptomatology between a current disorder and service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  

As noted below, there is conflicting medical opinion regarding whether the Veteran's current disability is related to service.  

VA outpatient treatment records are on file beginning in June 1999; the earliest documentation therein of low back pain was in February 2008 (reported as a three-week history of low back pain).  The Veteran was diagnosed as having a large herniated nucleus pulposus (HNP) at L3-4 right, and surgery (right L3-4 hemilaminectomy and discectomy) was performed by VA in March 2008.  Pre-operative notes in March 2008 state the Veteran reported having had a back injury in February 2008, and two falls after that injury; pre-operative notes characterize the Veteran's complaint as "acute low back pain beginning 02/08."  In June 2008 a VA physician stated he could not provide the Veteran with a direct and clear connectivity of the current acute episode with his prior history, but neither was he able to prove no connectivity.   Of note, although the Veteran reported in February 2008 that the back pain was of 3 weeks duration, he reported in August 2008 that he had back pain for approximately 20 years, and an August 2008 VA treatment note refers to current extruded disc "probably related to long-standing degenerative disc disease." In September 2009 the Veteran complained to the VA primary care clinic of lower back ache "at times for years" and his VA active problems list was amended to add degenerative disc disease (DDD).  The Veteran exacerbated his back disorder in April 2011, and additional lumbosacral surgery was performed in May 2011. 

A VA examiner in May 2009 diagnosed lumbosacral strain status post right L3-4 laminectomy/discectomy; the examiner (a nurse practitioner) reviewed the claims file and the medical records but stated he was unable, without resorting to mere speculation, to resolve whether the Veteran's complaints or lumbosacral strain [in service] were the same condition or related to the L3 laminectomy that was performed in March 2008.  The examiner based the opinion on the absence of objective evidence to support a disc condition at the time of the separation examination in November 1998 and the absence of objective evidence to support aggravation.

In regard to the examination above, the Board may rely on a statement that an opinion cannot be provided without resort to "mere speculation" if it is clear that the procurable and assembled data was fully considered and the basis for the opinion is provided by the examiner or apparent upon a review of the record. See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The Board finds the opinion above was clearly based on review of the available record and therefore satisfies the conditions cited in Jones.  The examination report is accordingly deemed to be probative of the issue on appeal.

A September 2009 letter from chiropractor Dr. PG stated that PG had treated the Veteran for low back strain several years previously, but does not provide any dates of treatment.  The letter is accordingly ambiguous and not probative.

The Veteran had another VA examination in July 2011, this time by a physician who also reviewed the claims file and the medical record.  The examiner reviewed the Veteran's documented in-service and post-service medical history in detail, and also performed a medical examination and recorded clinical observations.  The examiner stated an opinion that DDD and degenerative joint disease, and residuals of the laminectomies/discectomies in 2008 and 2011, are not likely caused by or the result of active service.  The examiner stated as rationale that the Veteran was shown to have been treated in service for transient lower back pain that resolved with treatment, and VA treatment records from 1999 to 2008 are silent in regard to back problems, during which period the Veteran worked as a supply technician handling heavy objects and suffering unknown incidental injuries.  In February 2008 the Veteran was evaluated for "acute low back strain" following overuse, after which a workup discovered an HNP.  The onset of the current low back condition is therefore "unknown" but there is no objective evidence to support the current disc condition as having onset in active service or the first year after discharge from service.

Thereafter, the Veteran submitted a September 2011 letter from private neurosurgeon RA, MD, who stated that he had reviewed the Veteran's medical history and military health records and arrived at the clinical impression that the Veteran's current back condition is as likely as not to have been manifested early during active duty.  As rationale, Dr. RA stated the Veteran's clinical problem is clearly documented as a frequently recurring condition.

It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In this case, for the reasons below, the Board finds the opinions of the VA examiners to be more probative than that of Dr. RA.

The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Guerrieri, 4 Vet. App. 467, 470-71.  Greater weight may be placed on one physician's than another's depending on factors such as the reasoning employed by the physicians and whether or not (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  However, review of the claims file, in and of itself, does not make a medical opinion more or less probative; "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion." Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

In this case, all three of the opinions above were articulated after review of the Veteran's STRs, and Dr. RA also asserts having reviewed the Veteran's "medical history."  However, Dr. RA's one-line clinical rationale is so thin as to be conclusory; a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Further, although Dr. RA asserts having reviewed the Veteran's medical history, his opinion makes no supporting references to anything in that history; in assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  In contrast, the opinions of the VA examiners, and especially that of the examiner in July 2011, provide detailed rationale of the opinions as supported by specific references to the Veteran's documented medical history.  Because the VA examiners, and especially the examiner in July 2011, provided a more detailed opinion that is more thoroughly supported by clinical rationale, the Board finds such opinion to be the most probative medical opinion of record.

VA X-ray of the Veteran's spine in October 2010 showed multilevel DDD as well as facet arthropathy of the lumbar spine.  The Board has accordingly considered whether presumptive service connection can be assigned under 38 C.F.R. § 3.309(a).  However, there is no evidence of arthritis of the spine to any degree within the first year of discharge from service, and the Board accordingly finds the presumption does not apply in this case.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran.

The Board must consider the purpose for which lay evidence is offered.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  To the degree that the lay evidence is intended to provide an opinion regarding the etiology of the current low back disorder, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).

However, the Veteran has also asserted he has had continuous back problems since service; a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Veteran's report of continuous back pain is supported by a letter from his wife and a "buddy statement" from GKK, both of which assert the Veteran complained of back problems ever since service.  "A layperson can certainly provide an eyewitness account of a veteran's visible symptoms."  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, the lay evidence presents an argument for service connection for chronic disability under 38 C.F.R. § 3.303(b).
 
The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).   However, the threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay person may provide eyewitness account of medical symptoms).  

In this case, the lay evidence of record credibly demonstrates the Veteran had recurring episodes of intermittent back pain during and after service.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  As noted above, the most competent medical evidence of record, which considered the lay evidence, states the Veteran's back problems during service resolved during service, and that his current diagnosed back disorder is not likely related to service.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991). 

In sum, based on analysis of the medical and lay evidence above the Board finds the Veteran does not have a current low back disability that is due to or aggravated by active service.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a low back disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


